Name: Commission Regulation (EEC) No 2679/82 of 5 October 1982 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 284/ 12 Official Journal of the European Communities 7 . 10 . 82 COMMISSION REGULATION (EEC) No 2679/82 of 5 October 1982 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as amended by Regulation (EEC) No 3523/81 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ The unit values prpvided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 8 October 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 October 1982. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . O OJ No L 355, 10 . 12. 1981 , p . 26 . 7. 10. 82 Official Journal of the European Communities No L 284/ 13 ANNEX Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1.1 07.01-131 07.01-15 J 07.01 All New potatoes 1 392 252-11 72-92 202-61 21-15 40 794 80-43 16-98 1.2 07.01-31 1 07.01-33 j 07.01 D I Cabbage lettuce 3 818 688-31 196-36 55500 57-57 110 390 214-84 45-86 1.3 07.01-451 07.01-471 07.01 F II Beans of the species Phaseolus 4 570 826-54 239-48 663-56 69-59 134 731 264-32 55-87 1.4 ex 07.01-54 ex 07.01 G II Carrots 473 85-66 24-78 68-85 7-18 13 862 27-33 5-77 1.5 ex 07.01-59 ex 07.01 G IV Radishes 5 680 1 0271 8 297-62 824-63 86-49 167 437 328-48 69-43 1.6 07.01-63 ex 07.01 H Onions (other than sets) 361 6519 18-59 52-57 5-45 10 456 20-35 4-34 1.7 07.01-67 ex 07.01 H Garlic 8 454 1 523-98 434-75 1 228-82 127-47 244 414 475-69 101-55 1.8 07.01-71 07.01 K Asparagus 23 535 4 242-60 1 210-31 3 420-90 354-88 680 423 1 324-28 282-73 1.9 07.01-73 07.01 L Artichokes 4 078 737-57 213-71 592-13 62-10 120 229 235-87 49-85 1.10 07.01-75 } 07.01-77 f 07.01 M Tomatoes 1 073 194-86 56-14 156-14 16-32 31 539 62-09 13-28 1.11 07.01-81 1 07.01-82 J 07.01 P I Cucumbers 1 942 350-08 99-87 282-28 29-28 56 146 109-27 23-33 1.12 07.01-93 07.01 S Sweet peppers 2 034 366-78 104-63 295-74 30-68 58 823 114-48 24-44 1.13 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 942 171-23 49-33 137-20 14-34 27 714 54-56 11-67 1.14 07.01-96 ex 07.01 T Vegetable marrows (including courgettes (Cucurbita pepo L. var . medullosa Alef.) 2 072 374-83 108-60 300-92 31-56 61 101 119-87 25-33 1.15 ex 07.01-99 ex 07.01 T Celery stalks and leaves 937 169-52 49-12 136-09 14-27 27 634 54-21 11-46 2.1 08.01-31 ex 08.01 B Bananas , fresh y 1 512 272-61 77-77 219-81 22-80 43 722 85-09 18-16 2.2 ex 08.01-50 ex 08.01 C Pineapples , fresh 4 146 747-41 213-21 602-65 62-51 119 869 233-29 49-80 2.3 ex 08.01-60 ex 08.01 D Avocados , fresh 7 970 1 436-70 409-86 1 158-45 120-17 230 417 448-45 95-74 2.4 ex 08.01-99 ex 08.01 H Mangoes and guavas , fresh 9 832 1 772-44 505-63 1 429-16 148-26 284 262 553-25 118-11 2.5 08.02 AI Sweet oranges, fresh : 2.5.1 08.02-02 , 08.02-06 08.02-12  Sanguines and semi-sanguines 2 294 414-85 120-20 333-05 34-93 67 623 132-66 28-04 08.02-16 2.5.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese , Shamoutis, Ovalis, Trovita and Hamlins 2 103 379-10 108-15 305-68 31-71 60 800 118-33 25-26 2.5.3 08.02-05 08.02-09 08.02-15 08.02-19  others 1 468 264-63 75-49 213-37 22-13 42 441 82-60 17-63 2.6 ex 08.02 B Mandarins including tangerines and satsumas , fresh ; clementines , wilkings and other similar citrus hybrids, fresh : 2.6.1 08.02-29  Monreales and Satsumas 1 193 215-73 62-50 173-19 18-16 35 166 68-99 14-58 2.6.2 08.02-31  Mandarins and Wilkings 1 395 253-38 72-96 202-89 21-20 40 696 80-30 17-02 2.6.3 08.02-32  Clementines 1 085 196-26 56-86 157-56 16-52 31 993 62-76 13-26 2.6.4 08.02-34 I 08.02-37 f  Tangerines and others 2 971 535-67 152-81 431-92 44-80 85 910 167-20 35-69 No L 284/ 14 Official Journal of the European Communities 7. 10 . 82 Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 2.7 ex 08.02-50 ex 08.02 C Lemons, fresh 1 488 268-23 76-52 216-28 22-43 43 018 83-72 17-87 2.8 ex 08.02 D Grapefruit, fresh : 2.8.1 ex 08.02-70  white 2 088 376-53 107-41 303-60 31-49 60 388 117-53 25-09 2.8.2 ex 08.02-70  pink 2 941 530-23 151-26 427-53 44-35 85 037 165-50 35-33 2.9 08.04-11 08.04-19 08.04 A I Table grapes 2 122 382-58 109-14 308-48 32-00 61 358 119-42 25-49 08.04-23 2.10 08.06-13 08.06-15 08.06 A II Apples 1 188 214-21 61-11 172-72 17-91 34 355 66-86 14-27 08.06-17 2.11 08.06-33 08.06-35 08.06-37 08.06 B II Pears 1 367 246-45 70j30 198-72 20-61 39 525 76-92 16-42 08.06-38 2.12 08.07-10 08.07 A Apricots 961 174-59 49-99 139-70 14-51 28 149 54-95 11-68 2.13 ex 08.07-32 ex 08.07 B Peaches 3 840 697-29 200-88 558-74 58-42 112858 222-19 47-52 2.14 ex 08.07-32 ex 08.07 B Nectarines 4 938 896-67 258-22 718-00 75-02 144 020 284-17 60-25 2.15 08.07-51 I 08.07-55 I 08.07 C Cherries 4 191 758-00 219-63 608-53 63-82 123 559 242-40 51-24 2.16 08.07-71 I 08.07-75 I 08.07 D Plums 1 273 229-54 65-48 185-08 19-20 36 813 71-64 15-29 2.17 08.08-11 I 08.08-15 I 08.08 A Strawberries 18 854 3 398-65 969-56 2 740-41 284-28 545 072 1 060-85 226-48 2.18 08.09-11 ex 08.09 Water melons 694 1 25-24 35-73 100-98 10-47 20 086 39-09 8-34 2.19 08.09-19 ex 08.09 Melons (other than water melons) 1 885 339-89 96-96 274-06 28-43 54 512 10609 22-65 2.20 ex 08.09-90 ex 08.09 Kiwis 13 024 2 347-79 669-77 1 893-08 196-38 376 537 732-84 156-45